This is an appeal from the judgment of the district court of Oklahoma county, rendered upon appeal from an order of the county board of equalization, relative to an assessment of taxes against the Oklahoma Stockyards National Bank. It was sought to have this judgment reviewed by petition in error and case made. The originals have been lost or misplaced and cannot now be found. The case-made was substituted. On the 23d of April, 1918, this court made an order directing that the plaintiff in error substitute a copy of the petition in error within 20 days. Plaintiff in error has failed to comply with said order, and no reason has been given for not complying with the same. The plaintiff in error having failed to comply with said order within 20 days and having given no reason for not complying with the same, the cause will therefore be dismissed for want of prosecution. *Page 37 
The appeal is therefore dismissed.
All the Justices concur.